
	

114 HR 3063 IH: Honoring Our Trust Relationships Act of 2015
U.S. House of Representatives
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3063
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2015
			Mr. Young of Alaska (for himself and Mr. Ruiz) introduced the following bill; which was referred to the Committee on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to exempt Alaska Native and
			 American Indian programs from sequestration.
	
	
 1.Short titleThis Act may be cited as the Honoring Our Trust Relationships Act of 2015 or the HOT-R Act. 2.American Indian and Alaska Native programsSection 255 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905) is amended by adding at the end the following new subsection:
			
 (l)American Indian and Alaska Native programsThe following programs shall be exempt from reduction under any order issued under this part:All programs, regardless of their respective administering agencies, that primarily serve Indians, Indian tribes, or tribal organizations (as those terms are defined under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)).All programs administered by the Bureau of Indian Affairs.All programs administered by the Bureau of Indian Education.All programs administered by the Indian Health Service.All programs administered by the Office of Indian Education of the Department of Education and all programs authorized under title VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7401 et seq.).All programs administered by the Office of Native American Programs of the Department of Housing and Urban Development.All Tribal Justice and Safety programs administered by the Department of Justice.All programs administered by the Administration for Native Americans of the Department of Health and Human Services..  